ROBERTS, Justice
(dissenting).
For the reasons set forth by Mr. Justice Nix, speaking for this Court in Commonwealth v. Fiero, 462 Pa. 409, 341 A.2d 448 (1975), by Mr. Justice (now Chief Justice) O’Brien, for the Court in Commonwealth v. Scott, 469 Pa. 381, 366 A.2d 225 (1976), and by this writer, for the Court in Commonwealth v. Sangricco, 490 Pa. 126, 415 A.2d 65 (1980), I would vacate the order of the PCHA court dismissing appellant’s uncounseled PCHA petition without a hearing and remand for counselled proceedings consistent with the above Opinions of the Court.
O’BRIEN, C. J., joins in this dissenting opinion.